--------------------------------------------------------------------------------

Exhibit 10.1
 
FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT AND LENDER JOINDER
 
FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND LENDER
JOINDER, dated as of March 29, 2013 (this “Amendment No. 5”), is by and among
Wells Fargo Bank, National Association, a national banking association, in its
capacity as administrative and collateral agent for the Lenders (as hereinafter
defined) pursuant to the Loan Agreement defined below (in such capacity,
“Administrative and Collateral Agent”), the parties to the Loan Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”), BlueLinx
Corporation, a Georgia corporation (“BlueLinx”), BlueLinx Services Inc., a
Georgia corporation (“BSI”), and BlueLinx Florida LP, a Florida limited
partnership (“BFLP”, and together with BlueLinx and BSI, each individually a
“Borrower” and collectively, “Borrowers”), BlueLinx Florida Holding No. 1 Inc.,
a Georgia corporation (“BFH1”) and BlueLinx Florida Holding No. 2 Inc., a
Georgia corporation (“BFH2”, and together with BFH1, each individually a
“Guarantor” and collectively, “Guarantors”).
 
W I T N E S S E T H :
 
WHEREAS, Administrative and Collateral Agent, Lenders, Borrowers and Guarantors
have entered into financing arrangements pursuant to which Lenders (or
Administrative and Collateral Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Loan and Security Agreement, dated August
4, 2006, by and among Administrative and Collateral Agent, Lenders, Borrowers
and Guarantors, as amended by First Amendment to Amended and Restated Loan and
Security Agreement, dated as of October 22, 2008, Second Amendment to Amended
and Restated Loan and Security Agreement, dated as of July 7, 2010, Third
Amendment to Amended and Restated Loan and Security Agreement, dated as of May
10, 2011 and Fourth Amendment to Amended and Restated Loan and Security
Agreement, dated as of August 11, 2011 (as from time to time further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”, and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto, as
from time to time amended, modified, supplemented, extended, renewed, restated,
or replaced, collectively, the “Financing Agreements”);
 
WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the Loan
Agreement as set forth herein, and Administrative and Collateral Agent and
Lenders are willing to agree to such amendments on the terms and subject to the
conditions set forth herein; and
 
WHEREAS, by this Amendment No. 5, Administrative and Collateral Agent, Lenders,
Borrowers and Guarantors desire and intend to evidence such amendments.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Definitions.
 
(a)           Additional Definitions.  As used herein or in the Loan Agreement
or any of the other Financing Agreements, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements shall be deemed and are hereby amended to include, in addition and
not in limitation, the following definitions:
 
(i)           “Amendment No. 5” shall mean Fifth Amendment to Amended and
Restated Loan and Security Agreement and Lender Joinder, dated as of March 29,
2013, by and among Administrative and Collateral Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
 
(ii)           “Amendment No. 5 BlueLinx Rights Offering” shall mean a rights
offering by Parent, pursuant to which Parent distributes to the holders of its
common stock subscription rights to purchase shares of Capital Stock of Parent
for an aggregate purchase price that will result in net proceeds to Parent of
not less than $30,000,000, which offering shall be substantially on the terms
described in a Registration Statement on Form S-1 filed by BlueLinx with the
Securities and Exchange Commission.
 
(iii)           “Amendment No. 5 BlueLinx Rights Offering Certificate” shall
mean a certificate of the Chief Financial officer of Administrative Borrower in
the form attached as Exhibit A to Amendment No. 5.
 
(iv)           “Amendment No. 5 BlueLinx Rights Offering Equity Issuance” shall
mean the issuance and sale by Parent of Capital Stock of Parent on or before
April 15, 2013 in connection with the Amendment No. 5 BlueLinx Rights Offering
in respect of which BlueLinx has delivered a true, complete and correct
Amendment No. 5 BlueLinx Rights Offering Certificate.
 
(v)           “Amendment No. 5 Effective Date” shall mean March 29, 2013.
 
(vi)           “FATCA” shall mean current Sections 1471 through 1474 of the
Code, as of the Amendment No. 5 Effective Date (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
 
(vii)           “Financial Covenant Compliance Period” shall mean the period
commencing on any date on which Excess Availability has been less than the
greater of (A) $30,000,000 or (B) the amount equal to twelve and one-half
(12.5%) percent of the lesser of (1) the Borrowing Base or (2) the Revolving
Loan Limit, and ending on a subsequent date on which Excess Availability has
been equal to or greater than the greater of (C) $40,000,000 or (D) the amount
equal to twelve and one-half (12.5%) percent of the lesser of (1) the Borrowing
Base or (2) the Revolving Loan Limit, for the sixtieth (60th) consecutive day.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Amendments to Definitions.
 
(i)           All references to the term “Applicable Margin” shall mean, at any
time, as to the Interest Rate for Prime Rate Loans and the Interest Rate for
Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below if the Quarterly Average Modified Adjusted Excess Availability for
the immediately preceding fiscal quarter is at or within the amounts indicated
for such percentage:
 

   
Quarterly Average Modified Adjusted
Excess Availability
 
Applicable
Prime Rate
Margin
 
Applicable
Eurodollar Rate
Margin
             
Tier 1
 
Greater than $150,000,000
 
1.50%
 
3.00%
             
Tier 2
 
Greater than $100,000,000 but equal to or less than $150,000,000
 
1.75%
 
3.25%
             
Tier 3
 
Equal to or less than $100,000,000
 
2.00%
 
3.50%

 
provided, that, (A) the Applicable Margin shall be calculated and established
once each fiscal quarter and shall remain in effect until adjusted on the first
day of the next fiscal quarter, (B) each adjustment of the Applicable Margin
shall be effective as of the first day of a fiscal quarter based on the
Quarterly Average Modified Adjusted Excess Availability for the immediately
preceding fiscal quarter, and (C) notwithstanding any of the foregoing,
commencing on the Amendment No. 5 Effective Date and ending on (1) June 29, 2013
if the Amendment No. 5 BlueLinx Rights Offering Certificate is delivered on or
before March 29, 2013 and (2) September 28, 2013 if the Amendment No. 5 BlueLinx
Rights Offering Certificate is delivered after March 29, 2013, the Applicable
Margin shall be as set forth in Tier 2 above.”
 
(ii)           The definition of “Cash Management Excess Availability” is hereby
deleted.
 
(iii)           The definition of “Cash Management Modified Adjusted Excess
Availability” is hereby deleted.
 
(iv)           The definition of “Change of Control” is hereby amended by
deleting each reference to “BlueLinx” contained therein and substituting
“Parent” therefor.
 
(v)           All references to the term “Final Maturity Date” shall mean April
15, 2016.
 
(vi)           The definition of “Required Lenders is hereby deleted and the
following is substituted in place thereof:
 
“Required Lenders” shall mean, at any time, those Revolving Loan Lenders, other
than Sponsor Affiliate Lenders, whose Pro Rata Shares aggregate fifty-one
percent (51%) or more of the aggregate of the Revolving Loan Commitments of all
Revolving Loan Lenders other than Sponsor Affiliate Lenders, provided, that, at
any time there are 2 or more Lenders, “Required Lenders” must include at least 2
Lenders (who are not Affiliates of one another).”
 
 
-3-

--------------------------------------------------------------------------------

 
 
(vii)           The definition of “Required Super-Majority Lenders is hereby
deleted and the following is substituted in place thereof:
 
“Required Super-Majority Lenders” shall mean, at any time, those Revolving Loan
Lenders, other than Sponsor Affiliate Lenders, whose Pro Rata Shares aggregate
eighty percent (80%) or more of the aggregate of the Revolving Loan Commitments
of all Revolving Loan Lenders other than Sponsor Affiliate Lenders provided,
that, at any time there are 2 or more Lenders, “Required Super-Majority Lenders”
must include at least 2 Lenders (who are not Affiliates of one another).”
 
(viii)           The definition of “Revolving Loan Threshold Limit” is hereby
amended by deleting the reference to “$400,000,000” contained therein and
substituting “$422,500,000” therefor.
 
(ix)           The definition of “Sponsor Affiliated Lender” is hereby amended
by deleting the period at the end of such definition and substituting “or
increase its Revolving Loan Commitment without its consent” therefor.
 
(c)           Interpretation.  For purposes of this Amendment No. 5, all terms
used herein which are not otherwise defined herein, including but not limited
to, those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 5.
 
2.           Increase in Revolving Loan Threshold Limit.  Section 2.6(a) of the
Loan Agreement is hereby amended by deleting the reference to “$500,000,000”
contained therein and substituting “$522,500,000” therefor.
 
3.           Changes in Laws and Increased Costs of Loans.  Section 3.2(a) of
the Loan Agreement is hereby amended by adding the following sentence at the end
thereof.
 
“Notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (B) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to The Basel III Accord published by The Basel Committee on
Banking Supervision, shall in each case be deemed to be a change in law or
regulation after the date hereof.”
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.           Fees. Section 3.3(b) of the Loan Agreement is hereby amended by
deleting the reference to “three-quarters of one (0.75%) percent” contained
therein and substituting “one-half of one (0.5%) percent” therefor.
 
5.           Collection of Accounts.  Section 6.3(a) of the Loan Agreement is
hereby amended by (a) deleting the reference to “Cash Management Excess
Availability” contained therein and substituting “Excess Availability” therefor,
(b) deleting the reference to “Cash Management Modified Adjusted Excess
Availability” contained therein and substituting “Modified Adjusted Excess
Availability” therefor, and (c) deleting the reference to “Revolving Limit”
contained therein and substituting “Revolving Loan Limit” therefor.
 
6.           Taxes.
 
(a)           Section 6.5(a) of the Loan Agreement is hereby amended by (a)
deleting the word “and” at the end of clause (ii) thereof and substituting a
comma therefor, and (b) deleting the reference to “(collectively, “Excluded
Taxes”).” contained therein and substituting the following therefor:
 
  “and (iv) any Taxes imposed by, or deducted or withheld as a result of any
Lender’s failure, inability or ineligibility to satisfy the reporting
requirements of FATCA (collectively, “Excluded Taxes”).”
 
(b)           Section 6.5 of the Loan Agreement is hereby amended by adding a
new clause (g) at the end of such Section to read as follows:
 
“(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver
to the Administrative Borrower and the Administrative and Collateral Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Administrative and Collateral
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative and
Collateral Agent as may be necessary for the Administrative Borrower and the
Administrative and Collateral Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 6.5(g), “FATCA” shall include any
amendments made to FATCA after the Amendment No. 5 Effective Date.”
 
7.           Financial Statements and Other Information.  Section 9.6(a) of the
Loan Agreement is hereby amended by deleting the reference to “Compliance
Period” contained therein and substituting “Financial Covenant Compliance
Period” therefor.
 
 
-5-

--------------------------------------------------------------------------------

 
 
8.           Encumbrances.  Section 9.8(e) of the Loan Agreement is hereby
amended by deleting the reference to “Section 9.9(a)” contained therein and
substituting “9.9(b)” therefor.
 
9.           Indebtedness.  Section 9.9(j) of the Loan Agreement is hereby
amended by deleting clause (3) thereof and substituting the following therefor:
 
“(3) is contemporaneously used by Parent to make a regularly scheduled payment
of principal under the Mortgage Loan Agreement (as in effect on the Amendment
No. 2 Effective Date); provided, that, the amount of any such payment shall not
exceed the amount for such regularly scheduled payment set forth on Schedule
9.9(j) attached to Amendment No. 5 (as such Schedule may be amended in writing
by Administrative Borrower to reduce the amount of any such regularly scheduled
payments.”
 
10.           Financial Covenants.  Section 9.17 of the Loan Agreement is hereby
amended by deleting the reference to “Compliance Period” contained therein and
substituting “Financial Covenant Compliance Period” therefor.
 
11.           Costs and Expenses. Section 9.20 of the Credit Agreement is hereby
amended by adding the following sentence at the end thereof:
 
“Administrative and Collateral Agent may conduct up to two (2) field
examinations in any twelve month period at its expense.”
 
12.           Amendments and Waivers.
 
(a)           Section 11.3(a)(i) of the Loan Agreement is hereby amended by (a)
deleting the “or” at the end of clause (E) thereof, and (b) deleting the
semicolon at the end of clause (F) thereof and replacing it with “; or (G) the
subordination of any Liens of Administrative and Collateral Agent (except as to
Liens expressly permitted by the Financing Agreements) or the subordination of
the payment of any of the Obligations.”.
 
(b)           Section 11.3(a)(ii)(F) of the Loan Agreement is hereby amended by
deleting the reference to “Compliance Period” contained therein and replacing it
with “Compliance Period, Financial Covenant Compliance Period”.
 
13.           Revolving Loan Commitments.  Schedule 1.124 to the Loan Agreement
is hereby deleted in its entirety and replaced with the corresponding Schedule
in the form attached hereto as Exhibit B.
 
14.           Fiscal Year, Quarter and Month Ending Dates.  Schedule 9.14 to the
Loan Agreement is hereby deleted in its entirety and replaced with the
corresponding Schedule in the form attached hereto as Exhibit C.
 
 
-6-

--------------------------------------------------------------------------------

 
 
15.           New Lender Joinder.
 
(a)           Effective upon the Amendment No. 5, Effective Date, automatically
and without any further action, the Commitment of TD Bank, N.A. (“New Lender”)
shall be the amount set forth on Schedule 1.124 to the Loan Agreement in the
form attached hereto as Exhibit B.
 
(b)           Effective upon the Amendment No. 5 Effective Date, the New Lender
shall be deemed to have purchased, without recourse, a risk participation from
the issuer in respect of any Letter of Credit Accommodations (“Issuing Bank”) in
each Letter of Credit Accommodation issued by such Issuing Bank or otherwise
existing under the Loan Agreement, and each reimbursement obligation in respect
of such Letter of Credit Accommodation, in the amount equal to its Pro Rata
Share of such Letter of Credit Accommodations and reimbursement obligations, and
agrees to pay to Administrative and Collateral Agent, for the account of such
Issuing Bank, New Lender’s Pro Rata Share of any amount at any time payable by
such Issuing Bank under the applicable Letter of Credit Accommodation.
 
(c)           As of the Amendment No. 5 Effective Date, the New Lender shall (i)
be a party to the Loan Agreement and the other Financing Agreements, (ii) be a
“Lender” for all purposes of the Loan Agreement and the other Financing
Agreements, and (iii) to the extent of the interest acquired by the New Lender
pursuant to this Amendment No. 5, have the rights and obligations of a Lender
under the Loan Agreement and the other Financing Agreements.
 
(d)           New Lender (i) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment No. 5 and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement  and the other Financing Agreements,
(ii) confirms that it has received copies of the Loan Agreement and the other
Financing Agreements, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment No. 5;
(iii) agrees that it will, independently and without reliance upon
Administrative and Collateral Agent, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the
Financing Agreements; (iv) confirms that it is an Eligible Transferee; (v)
appoints and authorizes the Administrative and Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Financing
Agreements as are delegated to Administrative and Collateral Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (vi)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Financing Agreements are required to be
performed by it as a Lender; and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to New Lenders’
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to New Lender under the Loan
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.
 
 
-7-

--------------------------------------------------------------------------------

 
 
16.           Amendment Fee.  In consideration of this Amendment No. 5,
Borrowers shall, on the Amendment No. 5 Effective Date, pay to Administrative
and Collateral Agent, for the account of the Lenders (in accordance with the
agreements between Administrative and Collateral Agent and any Lender (if
applicable)), or Administrative and Collateral Agent, at its option, may charge
the account of Borrowers maintained by Administrative and Collateral Agent, an
amendment fee in the amount of $2,081,250, which fee is fully earned and payable
as of the Amendment No. 5 Effective Date and shall constitute part of the
Obligations.
 
17.           Representations and Warranties.  Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Administrative and Collateral
Agent and Lenders as follows, which representations and warranties, together
with the representations and warranties in the other Financing Agreements, shall
survive the execution and delivery hereof, and the truth and correctness
thereof, in all material respects, being a continuing condition of the making of
any Loans by Lenders (or Administrative and Collateral Agent on behalf of
Lenders) to Borrowers:
 
(a)           no Default or Event of Default exists or has occurred and is
continuing as of the date of this Amendment No. 5;
 
(b)           this Amendment No. 5 and each other agreement to be executed and
delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 5, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary corporate or limited
partnership action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective equity holders and is in full force
and effect as of the date hereof, as the case may be, and the agreements and
obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein constitute legal, valid and binding obligations of
each of the Borrowers and Guarantors, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;
 
(c)           the execution, delivery and performance of each Amendment Document
(i) are all within each Borrower’s and Guarantor’s corporate or limited
partnership powers, as applicable, and (ii) are not in contravention of law or
the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation, by laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or Guarantor is a party or by
which any Borrower or Guarantor or its property are bound;
 
(d)           the resolutions of the Board of Directors or Managers or the
General Partner of each Borrower and Guarantor, as applicable, delivered to
Administrative and Collateral Agent by such Borrower or Guarantor on the date of
the effectiveness of the Loan Agreement have not been revoked and are in full
force and effect; and
 
 
-8-

--------------------------------------------------------------------------------

 
 
(e)           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct in all material respects as of such date.
 
18.           Conditions Precedent. The amendments to the Loan Agreement
contained in this Amendment No. 5 shall only be effective upon the satisfaction
of each of the following conditions precedent in a manner satisfactory to
Administrative and Collateral Agent (the “Amendment No. 5 Effective Date”):
 
(a)           Administrative and Collateral Agent shall have received
counterparts of this Amendment No. 5, duly authorized, executed and delivered by
Borrowers, Guarantors and all of the Lenders;
 
(b)           Administrative and Collateral Agent shall have received a true and
correct copy of each consent, waiver or approval (if any) to or of this
Amendment No. 5, which Borrowers and Guarantors are required to obtain from any
other Person, and such consent, approval or waiver (if any) shall be in form and
substance reasonably satisfactory to Administrative and Collateral Agent;
 
(c)           Administrative and Collateral Agent shall have received evidence
that all corporate and limited partnership proceedings with respect to the
Amendment No. 5 BlueLinx Rights Offering and the Amendment No. 5 BlueLinx Rights
Offering Equity Issuance have been taken by Borrowers and Guarantors, as
appropriate;
 
(d)           Administrative and Collateral Agent shall have received from
Administrative Borrower, in the form annexed hereto as Exhibit A, an Amendment
No. 5 Rights Offering Certificate;
 
(e)           Administrative and Collateral Agent shall have received a final
Registration Statement on Form S-1 filed by Parent with the Securities and
Exchange Commission with respect to the Amendment No. 5 BlueLinx Rights
Offering;
 
(f)           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended by Amendment No.
5, shall be true and correct in all material respects on and as of the date
hereof, as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date;
 
(g)           after giving effect to the transactions contemplated by the
Amendment No. 5 BlueLinx Rights Offering Equity Issuance, no Change of Control
shall have occurred;
 
(h)           after giving effect to transactions contemplated hereunder and by
the Amendment No. 5 BlueLinx Rights Offering Equity Issuance, and after
provision for payment of all fees and expenses of such transactions, Excess
Availability shall be not less than $100,000,000;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(i)           the Administrative and Collateral Agent shall have received at
least five (5) Business Days prior to the Amendment No. 5 Effective Date all
documentation and other information about the Borrowers and Guarantors required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, to the
extent requested from Administrative Borrower at least ten (10) Business Days
prior to the Amendment No. 5 Effective Date;
 
(j)           Administrative and Collateral Agent shall have received the fees
referred to in the Amendment Fee Letter, dated of even date herewith, by and
among Borrowers, Administrative and Collateral Agent and the Sole Lead Arranger;
 
(k)           no Material Adverse Change shall have occurred since September 30,
2012;
 
(l)           Administrative and Collateral Agent shall not have become aware of
any material information or other matter that is inconsistent in a material and
adverse manner with any previous due diligence, information or matter (including
any financial information); and
 
(m)           no Default or Event of Default shall exist or have occurred and be
continuing.
 
19.           Effect of Amendment No. 5.  Except as expressly set forth herein,
no other amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the Amendment No. 5 Effective Date and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 5 or with respect to the subject matter of this Amendment No.
5.  To the extent of conflict between the terms of this Amendment No. 5 and the
other Financing Agreements, the terms of this Amendment No. 5 shall
control.  The Loan Agreement and this Amendment No. 5 shall be read and
construed as one agreement.
 
20.           Governing Law.  The validity, interpretation and enforcement of
this Amendment No. 5 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
 
21.           Jury Trial Waiver.  BORROWERS, GUARANTORS, ADMINISTRATIVE AND
COLLATERAL AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT NO. 5
OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT
NO. 5 OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS,
ADMINISTRATIVE AND COLLATERAL AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT BORROWERS, GUARANTORS, ADMINISTRATIVE AND
COLLATERAL AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AMENDMENT NO. 5 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
-10-

--------------------------------------------------------------------------------

 
 
22.           Binding Effect.  This Amendment No. 5 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
 
23.           Waiver, Modification, Etc.  No provision or term of this Amendment
No. 5 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.
 
24.           Further Assurances.  Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative and Collateral Agent to effectuate the
provisions and purposes set forth in this Amendment No. 5.
 
25.           Entire Agreement.  This Amendment No. 5 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
 
26.           Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 5.
 
27.           Counterparts.  This Amendment No. 5 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 5 by telefacsimile or a substantially similar
electronic transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Amendment No. 5.  Any party delivering
an executed counterpart of this Amendment No. 5 by telefacsimile or a
substantially similar electronic transmission shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment No. 5.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

             
BORROWERS
 
BLUELINX CORPORATION
             
By: 
/s/ H. Douglas Goforth
   
Name:
H. Douglas Goforth
   
Title:
Treasurer and CFO  

 

 
BLUELINX FLORIDA LP
             
By: BlueLinx Florida Holding No. 2 Inc.,
its General Partner
             
By: 
/s/ H. Douglas Goforth
   
Name:
H. Douglas Goforth
   
Title:
 Treasurer    

 

 
BLUELINX SERVICES INC.
             
By: 
/s/ H. Douglas Goforth
   
Name:
H. Douglas Goforth
   
Title:
 Treasurer    

 

 
GUARANTORS
             
BLUELINX FLORIDA HOLDING NO. 1 INC.
             
By: 
/s/ H. Douglas Goforth
   
Name:
H. Douglas Goforth
   
Title:
 Treasurer    

 

 
BLUELINX FLORIDA HOLDING NO. 2 INC.
             
By: 
/s/ H. Douglas Goforth
   
Name:
H. Douglas Goforth
   
Title:
 Treasurer    

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
[Fifth Amendment to Loan and Security Agreement and Lender Joinder]
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

             
ADMINISTRATIVE AND COLLATERAL AGENT AND LENDERS
             
WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Administrative and Collateral Agent and a Lender
             
By: 
/s/ Thomas A. Martin
   
Name:
|Thomas A. Martin
   
Title:
Vice President  

 

 
BANK OF AMERICA, N.A.,
  as a Documentation Agent and a Lender
             
By: 
/s/ Robert Scalzitti
   
Name:
Robert Scalzitti
   
Title:
Senior Vice President  

 

 
JPMORGAN CHASE BANK, N.A.,
  as a Documentation Agent and a Lender
             
By: 
/s/ Eric A. Anourson
   
Name:
Eric A. Anourson
   
Title:
Vice President  

 

 
REGIONS BANK,
  as Syndication Agent and a Lender
             
By: 
/s/ Kathy Myers
   
Name:
Kathy Myers   
   
Title:
Vice President  

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
[Fifth Amendment to Loan and Security Agreement and Lender Joinder]
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

             
TD BANK, N.A., as a Lender
             
By: 
/s/ Virginia Pulverenti
   
Name:
Virginia Pulverenti
   
Title:
Vice President  


[Fifth Amendment to Loan and Security Agreement and Lender Joinder]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Fifth Amendment to
Amended and Restated Loan and Security Agreement and Lender Joinder
 
Amendment No. 5 BlueLinx Rights Offering Certificate
 
I, Douglas Goforth, the Chief Financial Officer of BlueLinx Corporation, a
Georgia corporation (the “Company”) in its capacity as administrative borrower
(in such capacity, “Administrative Borrower”), do hereby certify, on this 29th
day of March, 2013 to Wells Fargo Bank, National Association successor by merger
to Wachovia Bank, National Association, successor by merger to Congress
Financial Corporation, a national banking association, as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the parties
from time to time parties thereto as lenders (together with its successors and
assigns, in such capacity “Agent”), and to the parties from time to time parties
to the Loan Agreement (as hereinafter defined) as lenders (collectively, the
“Lenders”) as follows:
 
(a)           Parent has received net cash proceeds in an amount of
$38,743,734.60 from the Amendment No. 5 BlueLinx Rights Offering Equity
Issuance;
 
(b)           Parent has made a cash equity contribution of at least $30,000,000
to BlueLinx with all of the net cash proceeds of the Amendment No. 5 BlueLinx
Rights Offering Equity Issuance (after deducting therefrom only (without
duplication)  reasonable and customary brokerage commissions, legal fees,
accountant’s fees, investment banking fees, finder’s fees, other similar fees
and commissions and reasonable out-of-pocket expenses (and reasonable reserves
therefor), in each case attributable to (i) the Amendment No. 5 BlueLinx Rights
Offering Equity Issuance, and (ii) Amendment No. 5 to the Loan Agreement, with
the proceeds of such cash equity contribution to be paid by BlueLinx to
Administrative and Collateral Agent for application to the Obligations in
accordance with the terms of Section 6.4(a) of the Loan Agreement, without a
permanent reduction of the Revolving Loan Commitments;
 
(c)           attached as Annex 1 is the final prospectus filed by BlueLinx with
the Securities and Exchange Commission with respect to the Amendment No. 5
BlueLinx Rights Offering;
 
(d)           on the date hereof, after giving effect to the Amendment No. 5
BlueLinx Rights Offering Equity Issuance, no Change of Control has occurred; and
 
(e)           no Default or Event of Default exists or has occurred and is
continuing.
 
All capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Amended and Restated Loan and Security Agreement,
dated as of August 4, 2006, by and among the Company, BlueLinx Services Inc., a
Georgia corporation (“BSI”), and BlueLinx Florida LP, a Florida limited
partnership (“BFLP”, and together with the Company and BSI, each individually a
“Borrower” and collectively, “Borrowers”), BlueLinx Florida Holding No. 1 Inc.,
a Georgia corporation (“BFH1”) and BlueLinx Florida Holding No. 2 Inc., a
Georgia corporation (“BFH2”, and together with BFH1, each individually a
“Guarantor” and collectively, “Guarantors”), Agent and Lenders, (as the same now
exists or may be amended, amended and restated, modified or supplemented from
time to time, the “Loan Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Administrative Borrower has caused its Chief Financial
Officer to execute and deliver this Amendment No. 5 BlueLinx Rights Offering
Certificate on the date first hereinabove written in his sole capacity as the
Chief Financial Officer of the Administrative Borrower.
 

 
BLUELINX CORPORATION
            By:       Name: Douglas Goforth     Title: Chief Financial Officer  

 